IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00035-CR

JIMMY ROSALES, JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-813-C2


                          MEMORANDUM OPINION

      Jimmy Rosales, Jr. wants an out-of-time appeal of his October 6, 2016, conviction

for Murder resulting from his guilty plea for which he received a 50-year sentence. He

filed a pleading with the district clerk asking that his request be presented to whom

Rosales apparently thought was the trial court judge of the court in which he was

convicted. The specifically named trial court judge of the convicting court has now been

elected to this Court, which might explain why the district clerk forwarded the pleading
to this Court; however the trial court judge who signed the judgment was a retired

visiting judge.

        The pleading, although not using the approved article 11.07 form, is clearly a post-

felony-conviction application for a writ of habeas corpus seeking an out-of-time appeal.

It was not addressed to this Court; rather, it was addressed to the district clerk. It was

not titled as a notice of appeal. It does not ask for relief from this Court.

         Nevertheless, because it indicates his desire to appeal his conviction, and it has

been forwarded to this Court by the district clerk, we are required to deal with it.

Therefore, it has been docketed as a notice of appeal which Rosales knows is late. He

knew he needed approval to pursue a late appeal because his counsel did not timely file

a notice of appeal. Based on the content of the application, it appears Rosales is operating

under the mistaken belief that he can appeal his conviction, and that his attorney should

have filed a notice of appeal, even if he entered into a plea bargain with the State from

which there is no right to appeal, and as part thereof, waived the right to appeal the trial

court’s judgment, as evidenced by the certification of defendant’s right of appeal which

the district clerk included when forwarding the pleading filed by Rosales to this Court. 1

        As noted, Rosales’s notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(1)

(providing that a notice of appeal must be filed within 30 days after date sentence

imposed or 30 days after entry of appealable order). Further, we have no jurisdiction to

grant an out of time appeal; that authority belongs exclusively to the Court of Criminal



1
 The title to that document is unfortunate since it actually is designed to note not only when the defendant
has the right to appeal, but also when the defendant does not have the right to appeal, as in this case.

Rosales v. State                                                                                     Page 2
Appeals through a writ of habeas corpus. See Parr v. State, 206 S.W.3d 143, 144-45 (Tex.

App.—Waco 2006, no pet.).

        Accordingly, this appeal is dismissed.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright 2
Appeal dismissed
Opinion delivered and filed February 16, 2022
Do not publish
[CRPM]




2
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Rosales v. State                                                                                   Page 3